Por cuanto, en el recurso de epígrafe se ha presentado una mo-ción suscrita por el abogado Miguel Guerra Mondragón, uno de los abogados del querellante, al efecto de que “según comunicación de 26 de diciembre de 1941, dirigida al Honorable Procurador General de Puerto Rico por el Honorable Comisionado del Interior, la ad-quisición por El Pueblo de Puerto Rico de las parcelas que más ade-lante se describen es imprescindible para la construcción de los proyectos números 27A-1 y 27-B-l, sección Bayamón — Yega Alta.” -
*971Por Cuanto, se alega en dicha moción “que las parcelas de re-ferencia pertenecen a la Compañía Azucarera del Toa, cuyos terrenos están bajo litigio, en el caso arriba indicado.”
Por cuanto, la descripción de las parcelas que interesa El Pueblo de Puerto Rico es la siguiente:
“(o) Parcela de terreno de forma regular, con una cabida de 2.29 cuerdas situada en el barrio Río Lajas del término municipal de Dorado. Colinda por el Norte y Sur, con la finca principal de que se segrega; por el Este, con el río La Plata y por el Oeste, con la Carretera Insular Núm. 2, que la separa de los terrenos de la Compañía Azucarera del Toa conocidos por el nombre de finca ‘Espinosa’.”
Esta parcela se segrega de la finca denominada “Río Lajas”, del término municipal de Dorado, con una cabida de 728.53 cuerdas que colinda por el Este, con el río La Plata; por el Oeste, con Bartolo González, Lucas Concepción y Sucesión Domingo López, antes Antonio Córdova, Víctor Márquez y Vicente López; por el Sur, con la viuda Irizarry, José Bermúdez y José Ayala, antes Sucesión Basilio del Rosario y Sucesión Pedro Vargas y Catalina Torres; y por el Norte, con la Sucesión Domingo López, Dr. Francisco j. Hernández, antes Antonio Córdova y con el río La Plata. Inscrita al folio 91, Tomo 7 de Dorado, finca Núm. 70, triplicado, inscripción 19.
“ (&) Parcela de ten-eno de forma regular, con una cabida de 8.49 cuerdas situada en el barrio Espinosa del término municipal de Dorado. Colinda por el Norte y Sur, eon la finca principal de la cual se segrega; y por el Este, con la Carretera Insular Núm. 2 que. la separa de los terrenos de la Compañía Azuca-rera del Toa conocidos por finca ‘Río Lajas’.”
Esta parcela se segrega de la finca denominada “Espinosa”, del término municipal de Dorado, con una cabida de 16 cuerdas que co-linda por el Norte y Oeste, con Bartolomé González; por el Sur, con José Bermúdez; y por el Este, con Rosa Chevestre. Inscrita al folio 168, Tomo 5 de Dorado, finca Núm. 240, inscripción 3.
Por Cuanto, teniendo en cuenta la naturaleza de la venta y el ob-jeto para el cual se van a utilizar las parcelas, o sea, para fines Je interés público, el querellante consiente y aprueba dicha venta y está conforme en que se cancele parcialmente la anotación de lis pendens en este caso en cuanto a las dos parcelas descritas y solicita de este Tribunal ordene al Registrador de la Propiedad de San Juan, Sección Segunda, que al inscribir, una vez efectuada la venta, las dos parcelas de terreno aquí descritas a favor de El Pueblo de Puerto Rico, can-cele la anotación de lis pendens para que estas parcelas así vendidas *972queden libres de tal anotación a todos los efectos legales, quedando subsistente el lis pendens en cuanto a los demás bienes de la que-rellada.
Por Cuanto, la querellada Compañía Azucarera del Toa, por'mo-ción radicada por su abogado el. 23 del actual está conforme con que se cancele parcialmente la anotación de lis pendens que pesa sobre las dos parcelas arriba descritas. '
Bou TANTO, vista la conformidad de la querellada, este tribunal declara con lugar la moción radicada por el querellante y en su con-secuencia se autoriza que las parcelas descritas bajo las letras (a) y (ó) en el tercer por cuanto de esta resolución sean segregadas de las parcelas principales e inscritas, una vez consumada la venta, a favor de El Pueblo de Puerto Pico, libres de los efectos del presente re-curso; y se ordena que la anotación de este procedimiento de quo warranto en cuanto a las descritas parcelas (a) y (6) sea cancelada en el Registro de la Propiedad de San Juan, Sección Segunda, que-dando el lis pendens subsistente tanto sobre el remanente de las fincas principales de las cuales se han segregado las parcelas arriba des-critas, como sobre los demás bienes de la querellada Compañía Azu-carera del Toa.